DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 7, filed 07/13/2022, with respect to the rejection of claims 1-2 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-2 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see pg. 7-9, filed 07/13/2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
First, the Applicant argues that neither of the secondary references (Makabe and Miyaake) specifically teach the claimed range of the spin-spin relaxation time of the toner at 50 ºC, let alone in combination with the claimed range of the spin-spin relaxation time of the toner at 90 ºC. The Applicant then asserts that a toner having a spin-spin relaxation time within the claimed range at 50 ºC and at 90 ºC exhibits unexpectedly superior results, specifically in terms of low drawing temperature, prevention of cleaning failure, low-temperature fixability, and high maximum fixing temperature.
However, according to the MPEP, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The MPEP further states "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005). Therefore, since the ranges taught in secondary references for the spin-spin relaxation time of the toner at 50 ºC fully encompass the claimed range, the claimed range is prima facie obvious over the secondary references despite not teaching the exact range as claimed. 
Furthermore, the secondary references do not need to suggest a suitable spin-spin relaxation time of the toner at 90 ºC since they were solely relied upon for suggesting and teaching the advantages of producing a toner having spin-spin relaxation time of the toner at 50 ºC within the purview of the claimed range.
The Applicant claims that a toner having a spin-spin relaxation time within the claimed range at 50 ºC and at 90 ºC exhibits unexpectedly superior results. However, the disclosure of the specification fails to show how a toner having spin-spin relaxation times within the claimed ranges when measured at the indicated temperatures exhibits unexpectedly superior results compared to a toner having spin-spin relaxation times outside of the claimed ranges when measured at the indicated temperatures. For instance, according to Table 1 on pg. 108 of the specification, the toner of Comparative Example 1 had a spin-spin relaxation time at 50 ºC of 0.0240 msec, which is inside of the claimed range at that temperature, and a spin-spin relaxation time at 90 ºC of 1.70 msec, which is outside of the claimed range at that temperature. Similarly, the toner of Example 7 had a had a spin-spin relaxation time at 50 ºC of 0.0280 msec, which is inside of the claimed range at that temperature, and a spin-spin relaxation time at 90 ºC of 0.35 msec, which is also within the claimed range at that temperature. Despite the toner of Example 7 having spin-spin relaxation times within the claimed ranges when measured at the indicated temperatures, the toner of Example 7 exhibited an inferior minimum scratch temperature compared to that of the toner of Comparative Example 1 (see Table 2 of the instant specification). Furthermore, the toner of Example 7 received the same evaluations for cleaning failure and cold offset resistance compared to the toner of Comparative Example 1. While the toner of Example 7 did receive a higher evaluation than the toner of Comparative Example 1 for hot offset resistance, the toner of Example 7 still received a relatively poor grade of “C” that would not be considered “unexpectedly superior” to the grade of “D” that the toner of Comparative Example 1 received. Therefore, it does not appear that the concentration ratio is solely responsible for the improvements noted by the Applicant.
Then, the Applicant argues that the secondary references (Makabe and Miyaake) are not properly combinable with the primary reference (Kumai) because Makabe is related to toners formed from a copolymer, rather than a toner comprising a non-crystalline polyester resin and a crystalline polyester resin in a domain-matrix relationship and Miyaake is related to toners including a polyester resin having amorphous segments, rather than the polymeric system as claimed. Therefore, the Applicant alleges that one skilled in the art would not look to the teachings of Makabe nor Miyaake related to spin-spin relaxation times.
However, according to the MPEP, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Therefore, even though the polyester binder resins of the toners of the primary and secondary references have different structures, the suggested benefits from the teachings of the secondary references pertaining to the spin-spin relaxation time of the toner at 50 ºC are still relevant to the toner of Kumai, especially since a spin-spin relaxation time measured at 50 ºC is taught by Miyaake to be a used as a scale for molecular mobility in relation to storage stability (see last paragraph on pg. 8 of last Office action). 
This is further supported by Nagata et al. (US 2016/0209767 A1), which teaches a toner having the domain-matrix structure of the claimed invention. Nagata teaches a toner comprising a non-crystalline polyester resin A, a non-crystalline polyester resin B, and a crystalline polyester resin C, wherein the non-crystalline polyester resin A and the non-crystalline polyester resin B are in a compatible state, or in a state where at least one of the resins as a homogenous phase contain particles of the other resins dispersed in a sea-island form ([0039]).
Nagata also teaches that a spin-spin relaxation time at 50 ºC (t50) serves as an index of molecular mobility pertinent to storage stability, and is 1.0 msec or shorter. When t50 is longer than 1.0 msec, the mobility of the toner and resin at 50 ºC is high, and the toner easily deforms and/or aggregates due to external force, causing difficulties in overseas transpositions by ship, and storage in the summer ([0048]). This range is identical to the range taught by Miyaake (see last paragraph on pg. 8 of the last Office action) and fully encompasses the ranges recited in claims 1, 9, and 10. Therefore, in addition to what the teachings of Makabe and Miyaake would have suggested to those of ordinary skill in the art, the skilled artisan would have also looked to the teachings of Nagata as a toner having a similar structure to that of the Kumai and the claimed invention.
	
Claim Rejections - 35 USC § 103





The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.












Claims 1-2 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumai et al. (US 2015/0072286 A1), in view of Makabe et al. (US 2016/0091812 A1), further in view of Miyaake et al. (US 2015/0268574 A1), even further in view of Nagata et al. (2016/0209767 A1), and even further in view of Andaya et al. (US 2012/0015292 A1).















Kumai teaches a toner including an amorphous resin and a crystalline polyester resin dispersed in the amorphous resin, where the crystalline polyester resin has a volume-average particle diameter (Dv) of from 0.07 µm to 0.20 µm (which overlaps with the ranged recited in claim 5) ([0011]). The crystalline polyester resin is uniformly dispersed in the toner (which reads on the limitation of claim 11) ([0019]-[0020]). The toner also contains a release agent, such as a wax (which reads on the limitations recited in claims 18 and 19) ([0096]). The crystalline polyester resin phase is independently present inside of the toner. Specifically, the crystalline polyester resin phase is thought to be present in the shape of an island in a sea of uniform amorphous resin phase ([0013]). In other words, the toner has a domain-matrix structure where the amorphous polyester resin is a matrix and the crystalline polyester resin is a domain. The amorphous resin may be a modified polyester resin, an unmodified polyester resin, or a combination of both ([0073]).
The volume-average particle diameter (Dv) of the crystalline polyester resin influences the thermal properties of the toner ([0021]). The crystalline polyester resin promotes melting of the surrounded amorphous resin, while melting itself. The smaller the Dv, the larger the surface area of the crystalline polyester resin contacting the amorphous resin, which increases the meltability of the resulting toner ([0022]). When Dv is at least 0.07 µm, the surface area of the crystalline polyester resin contacting the amorphous resin is large, which lowers the meltability of the toner. Additionally, when Dv is at least 0.07 µm, the resulting toner preferably has high hardness, because the contact area lowers and is not excessively charged even at low temperature and low humidity ([0022]). When Dv is no more than 0.20 µm, the surface area of the crystalline polyester resin contacting the amorphous resin is small, which increases the meltability of the toner. Additionally, when Dv is no more than 0.20 µm, the resulting toner preferably has low hardness, because the contact area increases and is sufficiently charged even at high temperature and high humidity ([0022]).
The melting point of the crystalline polyester resin is preferably in the range of 50 ºC to 100 ºC (which is identical to the range recited in claim 12). When the melting point is 50 ºC or higher, blocking of the stored toner does not occur, and storage stability of the toner becomes excellent. When the melting point is 100 ºC or lower, sufficient low temperature fixing can be attained ([0050]). Furthermore, the amount of the crystalline polyester resin in the toner is preferably in the range of 10% to 85% by weight (which overlaps with the range recited in claims 13 and 15). When the amount is less than 10% by weight, sufficient low temperature fixing ability may not be attained. When the amount is greater than 85% by weight, sufficient toner strength or fixed image strength may not be attained ([0071]).
The toner has a spin-spin relaxation time (T2) of from 0.20 to 2.00 msec at 90ºC, when subjected to the Hahn echo method of NMR analysis, in view of environmental stability ([0024]). When T2 is at least 0.20 msec, the toner is sufficiently charged, even at high temperature and high humidity. When T2 is no greater than 2.00 msec, the toner is not excessively charged, even at low temperature and low humidity ([0024]). Kumai further teaches that it is known in the art that a shorter spin-spin relaxation time indicates that the molecular mobility is lower, and a longer spin-spin relaxation time indicates that the molecular mobility is higher ([0042]). 
An amount of the crystalline polyester resin in the toner is preferably in the range of 10% to 85% by weight ([0071]). When the amount of the crystalline polyester resin is less than 10% by weight, sufficient low temperature fixing ability may not be attained. When the amount is greater than 85% by weight, sufficient toner strength or fixed image strength may not be attained, and an adverse effect may be provided to the electrostatic propensity of the toner ([0071]).
Resin particles may be added to the surface of the toner ([0120]). The persistence of the resin particles on the toner particles is preferably 0.5 to 5.0% by weight (which reads on the limitation recited in claims 6 and 14) ([0113]). When the persistence is less than 0.5% by weight, the storage stability of the toner is impaired, and blocking may occur during storage and inside of a developing device ([0113]). When the persistence is greater than 5.0% by weight, the resin particles hinder the wax from bleeding out, and therefore a releasing effect of the wax cannot be exhibited, thereby causing offset ([0113]). Examples of the resin used to make the resin particles include polyester resins ([0116]). 
As an evaluation device for the toner, a modified image forming apparatus was used (which reads on the limitation recited in claim 9) ([0150]). A solid image was formed on a thick paper sheet with the toner and subject to a fixing test by varying the temperature of the fixing belt ([0227]). A picture was drawn on the obtained fixed image with a drawing tester and the image was fixed (which reads on the limitation recited in claim 10) ([0228]).
Kumai is silent to teach a spin-spin relaxation time (T2) of the toner at 50ºC. However, Makabe teaches that when a spin-spin relaxation time (t50) of the toner at 50ºC as measured by pulse NMR is 0.05 msec or shorter, the toner achieves low temperature fixability, heat resistant storage stability at high levels, and has excellent friction resistance ([0043]). Makabe further teaches that when t50 is longer than 0.05 msec, the toner mobility at 50ºC is high, which makes it more likely for the toner to deform or agglomerate under an external force, which is unfavorable for overseas shipment and storage in the summer time ([0213]). 
Similarly, Miyaake teaches that a spin-spin relaxation time of the toner at 50ºC (t50) is preferably used as a scale for molecular mobility in relation to storage stability ([0217]). Miyaake further teaches that when the spin-spin relaxation time is within a predetermined range, in a situation where flowability is required, such as fixing process, the mobility is sufficiently provided, whereas in a situation where flowability is not required, such as the conveyance process, the mobility is restrained ([0218]). Miyaake then teaches that the binder resin preferably has a spin-spin relaxation time at 50ºC (t50) of 1.0 msec or less (which fully encompasses the ranges recited in claims 1, 9, 10, and 16). When t50 exceeds 1.0 msec, this means that the toner mobility at 50ºC is so high that deformation, or aggregation, can be caused by external forces, and therefore, the toner may be difficult to transport overseas or store during the summer ([0219]). Miyaake even further teaches that the toner preferably has a t50 of from 0.0001 to 0.7 msec, in view of heat-resistance storage stability, and the production of white-spotted images, caused by the occurrence of toner aggregation, can be prevented ([0228]).
Furthermore, Nagata teaches a toner comprising a non-crystalline polyester resin A, a non-crystalline polyester resin B, and a crystalline polyester resin C, wherein the non-crystalline polyester resin A and the non-crystalline polyester resin B are in a compatible state, or in a state where at least one of the resins as a homogenous phase contain particles of the other resins dispersed in a sea-island form ([0039]).
Nagata also teaches that a spin-spin relaxation time at 50 ºC (t50) serves as an index of molecular mobility pertinent to storage stability, and is 1.0 msec or shorter (which fully encompasses the ranges recited in claims 1, 9, 10, and 16). When t50 is longer than 1.0 msec, the mobility of the toner and resin at 50 ºC is high, and the toner easily deforms and/or aggregates due to external force, causing difficulties in overseas transpositions by ship, and storage in the summer ([0048]).
Kumai is also silent to teach an annealing step during the production of the toner particles. However, this step is commonly used in the art in order to promote crystallization of a crystalline resin. For instance, Andaya teaches that heating a toner to a temperature above its glass transition temperature, or annealing, may allow the polymer system of the binder resin to relax, thereby permitting crystalline domains of the crystalline polyester component of the binder resin to recrystallize. This recrystallization increases the glass transition temperature of the toner, thereby avoiding storage and usage problems which may otherwise occur with a toner having a low glass transition temperature ([0052]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the spin-spin relaxation time of the toner of Kumai when measured at 50ºC with the goal of perfecting the heat resistant storage stability of the toner. The artisan would have been motivated to perfect the spin-spin relaxation time of the toner at 50ºC to prevent deformation of the toner caused by external forces, which would cause challenges storing and transporting the toner. It would have also been obvious to include an annealing step during the production of the toner of Kumai, in order control the glass transition temperature of the toner, with the goal of preventing storage and usage problems of the toner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.A.E./Examiner, Art Unit 1737            

/PETER L VAJDA/Primary Examiner, Art Unit 1737            
10/21/2022